PER CURIAM
Defendant was convicted of assault in the first degree. ORS 163.185. The court suspended imposition of sentence, placed him on probation for five years and imposed a $10,000 fine, which was not a condition of probation. The state concedes that the sentence is internally inconsistent and that the court lacked authority to suspend imposition of sentence and also to impose a sentence to pay a fine. See State v. Vasby, 101 Or App 1, 788 P2d 1024 (1990).
Conviction affirmed; sentence vacated; remanded for resentencing.